DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-23 are directed to a method (i.e., a process), claim 24 is directed to a device (i.e., a machine), and claim 25 is directed to a non-transitory computer readable storage medium (i.e., a machine).  Accordingly, claims 1-25 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

1. A method, comprising: at an electronic device with a display and one or more input devices: while the electronic device is associated with a first health care provider and not associated with a second health care provider, receiving, via the one or more input devices, a first request to display health records for a first user; and in response to receiving the first request to display health records for the first user, displaying, on the display, a plurality of representations of categories of health records, including: a first representation of a first category of the plurality of categories, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, a plurality of health records in the first category from the first health care provider; and a second representation of a second category of the plurality of categories, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, a plurality of health records in the second category from the first health care provider; after displaying the plurality of representations of categories of health records and after the electronic device is associated with the second health care provider, receiving, via the one or more input devices, a second request to display health records for the first user; and in response to receiving the second request to display health records for the first user, displaying, on the display, the plurality of representations of categories of health records, including: the first representation of the first category of the plurality of categories, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, one or more health records in the first category from the first health care provider and one or more health records in the first category from the second health care provider; and the second representation of the second category of the plurality of categories, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, one or more health records in the second category from the first health care provider and one or more health records in the second category from the second health care provider. The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity” because displaying health records in response to requests amount to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

This judicial exception is not integrated into a practical application. In particular, the electronic device, display, one or more input devices, one or more processors, a memory, one or more programs, and non-transitory computer readable storage medium are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, selecting data, and displaying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement 
Claims 2-23 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-23 recite the same abstract idea. Claims 2-23 describe further limitations regarding receiving/detecting selections, displaying in color, summarizing, displaying in chronological order, receiving/displaying updates, and displaying data. These are all just further describing the abstract idea recited in 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the health" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 incorporates the deficiencies of claim 11, through dependency, and is therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mok et al. (US 2010/0094658 A1).
(A) Referring to claim 1, Mok discloses A method, comprising: 
at an electronic device with a display and one or more input devices (Fig. 5 of Mok): 
while the electronic device is associated with a first health care provider and not associated with a second health care provider, receiving, via the one or more input devices, a first request to display health records for a first user (para. 71-74 of Mok; note the record requests); and 
in response to receiving the first request to display health records for the first user, displaying, on the display, a plurality of representations of categories of health records, including (para. 74-79 of Mok; note that records are categorized): 
a first representation of a first category of the plurality of categories, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, a plurality of health records in the first category from the first health care provider (para. 74-80 of Mok; note that records are categorized and displayed); and 
a second representation of a second category of the plurality of categories, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, a plurality of health records in the second category from the first health care provider (para. 74-80 of Mok; note that records are categorized and displayed); 

in response to receiving the second request to display health records for the first user, displaying, on the display, the plurality of representations of categories of health records, including (para. 72-80 of Mok; note the record requests and categories displayed): 
the first representation of the first category of the plurality of categories, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, one or more health records in the first category from the first health care provider and one or more health records in the first category from the second health care provider (Fig. 9 and para. 73-80 of Mok; note the various physicians/organizations); and 
the second representation of the second category of the plurality of categories, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, one or more health records in the second category from the first health care provider and one or more health records in the second category from the second health care provider (Fig. 9 and para. 73-80 of Mok; note the various physicians/organizations). 
(B) Referring to claim 2, Mok discloses further comprising: receiving, via the one or more input devices, a first selection of the first representation of the first category, in response to receiving the first selection, 

	The remainder of claim 24 repeats the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(V) Claim 25 differs from claim 1 by reciting ”A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by one or more processors of an electronic device with a display and one or more input devices, cause the electronic device to….” (see Fig. 5 and para. 56, 150, & 154 of Mok).
	The remainder of claim 25 repeats the same limitations as claim 1, and is therefore rejected for the same reasons given above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (US 2010/0094658 A1) in view of Stern (US 2014/0100885 A1).
(A) Referring to claim 11, Mok does not expressly disclose detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider; and in response to detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider displaying, on the display, a first representation of a first health record of the plurality of health records in the first category from the first health care provider, wherein: the first representation of the first health record comprises a numerical value within a range of numerical values, and the numerical value is indicative of a health condition of the first user, and wherein the range of values is indicative of normal range of values for the health. 
Stern discloses detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider; and in response to detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider displaying, on the display, a first representation of a first health record of the plurality of health records in the first category from the first health care provider, wherein: the first representation of the first health record comprises a numerical value within a range of numerical values, 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Stern within Mok.  The motivation for doing so would have been to order specific interventions for the patient when out of range (para. 342 of Stern).
(B) Referring to claim 12, Mok does not disclose displaying the numerical value with a color selected based on a severity of the health condition of the first user. 
	Stern discloses displaying the numerical value with a color selected based on a severity of the health condition of the first user (para. 122, 288, 293, and 342 of Stern). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Stern within Mok.  The motivation for doing so would have been to indicate warnings (para. 288 of Stern).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (US 2010/0094658 A1) in view of Hennessy et al. (US 2004/0034288 A1).
(A) Referring to claim 22, Mok does not expressly disclose further comprising: receiving an update to a health record of the first category of health records; and in response to receiving the update to the health record: in accordance with a determination that a significance of the update is greater than a threshold value, displaying, on the display, a notification of the update; and in accordance with a determination that a significance of the update is less than the threshold value, forgoing displaying, on the display, the notification of the update. 
	Hennessy discloses receiving an update to a health record of the first category of health records; and in response to receiving the update to the health record: in accordance with a determination that a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Hennessy within Mok.  The motivation for doing so would have been to generate alerts when necessary (para. 77 of Hennessy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/LENA NAJARIAN/Primary Examiner, Art Unit 3686